                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   INTEUM COMPANY, LLC, a Washington                       CASE NO. C17-1252-JCC
     limited liability company,
10                                                           ORDER
11                             Plaintiff,
            v.
12
     NATIONAL UNIVERSITY OF SINGAPORE,
13   a foreign, non-profit entity,
14                             Defendant.
15

16          This matter comes before the Court on Defendant’s motion in limine to exclude
17   undisclosed damage theories pursuant to Federal Rule of Civil Procedure 37(c)(1) (Dkt. No.
18   113). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds
19   oral argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
20   I.     BACKGROUND
21          The Court has previously set forth the facts of this case and will not do so again here.
22   (See Dkt. No. 101.) In its previous order granting in part and denying in part Defendant’s motion
23   for summary judgment, the Court granted Defendant’s motion as to the majority of Plaintiff’s
24   claims but denied Defendant’s motion as to Plaintiff’s claims for breach of contract premised on
25   disclosure of the backup Inteum database and breach of contract premised on Defendant’s
26   discussion of the Inteum front end. (Id. at 27.) However, the Court also granted summary

     ORDER
     C17-1252-JCC
     PAGE - 1
 1   judgment on Plaintiff’s damages theories for loss of the contractual relationship between the

 2   parties and for Plaintiff’s total research and development costs incurred in developing the Inteum

 3   Software. (Id.) Pursuant to Federal Rule of Civil Procedure 56(f), the Court ordered Plaintiff to

 4   show cause why its remaining claims should not be dismissed for lack of recoverable damages.

 5   (Id. at 26–27.) The Court ordered Plaintiff to submit briefing identifying “what theory of

 6   damages and evidence supports its remaining breach of contract claims.” (Id. at 27.)

 7           Plaintiff responded by stating that it was seeking expectation damages for its breach of

 8   contract claims. (Dkt. No. 104 at 1.) Plaintiff argued that Defendant “effectively assumed an
 9   unrestricted license to the confidential information” by disclosing it, and that Plaintiff “should be
10   entitled to the damages associated with the lost value of that confidential information.” (Id. at 2.)
11   Plaintiff further asserted that “the jury should be entitled to determine the lost value of the
12   wrongfully disclosed information,” and contended that Plaintiff could be awarded its costs in
13   developing the confidential information, drawing an analogy to trade secret misappropriation
14   damages. (Id. at 2–3.) Plaintiff stated that its “CEO will testify about the costs incurred by
15   [Plaintiff] in developing the Inteum database that was provided to Wellspring by [Defendant].”
16   (Id. at 3.)
17           Defendant moves in limine to exclude Plaintiff’s damages theories and evidence offered
18   in response to the Court’s order to show cause pursuant to Federal Rule of Civil Procedure

19   37(c)(1). (Dkt. No. 113.)

20   II.     DISCUSSION

21           If a party fails to provide information or identify a witness as required by Rule 26(a)
             or (e), the party is not allowed to use that information or witness to supply evidence
22           on a motion, at a hearing, or at a trial, unless the failure was substantially justified
23           or is harmless.
     Fed. R. Civ. P. 37(c)(1). “Rule 37(c)(1) is a ‘self-executing,’ ‘automatic’ sanction designed to
24
     provide a strong inducement for disclosure.” Goodman v. Staples The Office Superstore, LLC,
25
     644 F.3d 817, 827 (9th Cir. 2011) (citing Yeti by Molly Ltd. v. Decker, 259 F.3d 1101, 1106 (9th
26


     ORDER
     C17-1252-JCC
     PAGE - 2
 1   Cir. 2001)). “The only exceptions to Rule 37(c)(1)’s exclusion sanction apply if the failure to

 2   disclose is substantially justified or harmless.” Id. The party seeking to avoid Rule 37’s

 3   exclusionary sanction bears the burden of establishing harmlessness. Id.

 4          In its initial disclosures, Plaintiff alleged that Defendant’s breaches of contract and

 5   misappropriation of trade secrets had caused Plaintiff to “los[e] a competitive advantage going

 6   forward that is difficult to quantify at this time.” (Dkt. No. 114 at 17.) In its supplemental revised

 7   answers to Defendant’s first set of interrogatories, Plaintiff clarified that it sought to recover “the

 8   value of the lost contract” and “the total value of the trade secrets [Defendant] provided to
 9   Wellspring,” calculated from Plaintiff’s costs in developing and refining the Inteum Software.
10   (Id. at 9.) Plaintiff did not characterize its breach of contract damages as expectation damages
11   until its response to the Court’s order to show cause. (Compare id. at 9, 17, with Dkt. No. 104.)
12          Plaintiff has failed to timely disclose its theory of expectation damages purportedly
13   supporting its remaining claims for breach of contract. See Fed. R. Civ. P. 26(a), (e). Plaintiff has
14   not demonstrated that its failure to timely disclose this theory of damages was substantially
15   justified. (See Dkt. No. 116.) Further, Plaintiff has not carried its burden to show that its failure
16   to disclose was harmless to Defendant. (See id.) This is especially true where Plaintiff’s
17   disclosure of its expectation damages theory was made on the eve of trial, Plaintiff offered
18   several means of calculating its expectation damages, and Defendant has not had an opportunity

19   to conduct discovery on Plaintiff’s new damages theory and calculations. Therefore, exclusion of

20   Plaintiff’s expectation damages theory in support of its breach of contract claims is warranted

21   under Federal Rule of Civil Procedure 37(c)(1).

22          The Court also notes that Plaintiff has not proffered evidence that adequately supports its

23   claim for expectation damages arising from its remaining breach of contract claims. (See Dkt.

24   No. 104 at 3.) Although damages need not be precisely shown, “damages must be supported by

25   competent evidence in the record. To be competent, the evidence or proof of damages must be

26   established by a reasonable basis and must not subject the trier of fact to mere speculation or


     ORDER
     C17-1252-JCC
     PAGE - 3
 1   conjecture.” ESCA Corp. v. KPMG Peat Marwick, 939 P.2d 1228, 1233 (Wash. Ct. App. 1997)

 2   (citing Fed. Signal Corp. v. Safety Factors, Inc., 886 P.2d 172, 188 (Wash. 1994); Mason v.

 3   Mortg. Am., Inc., 792 P.2d 142, 147 (Wash. 1990); Lewis River Golf, Inc. v. O.M. Scott & Sons,

 4   845 P.2d 987, 990 (Wash. 1993)).

 5          In its response to the Court’s order to show cause, Plaintiff stated that its CEO will testify

 6   about Plaintiff’s costs in developing the Inteum database allegedly disclosed to Wellspring. (Dkt.

 7   No. 104 at 3.) Plaintiff contended that “the jury should be entitled to determine the lost value of

 8   the wrongfully disclosed information.” (Id. at 2.) If Plaintiff’s only evidence regarding the
 9   disclosed information’s value was the cost of developing the information, the jury would be
10   forced to speculate as to how much of the information’s value was lost when it was disclosed.
11   Therefore, the testimony of Plaintiff’s CEO as to Plaintiff’s costs in developing the allegedly
12   disclosed information does not constitute competent evidence sufficient to support Plaintiff’s
13   proffered expectation damages theory for breach of the parties’ contracts. See ESCA Corp., 939
14   P.2d at 1233.
15   III.   CONCLUSION

16          For the foregoing reasons, Defendant’s motion in limine to exclude undisclosed damage

17   theories pursuant to Federal Rule of Civil Procedure 37(c)(1) (Dkt. No. 113) is GRANTED.

18   Plaintiff’s remaining breach of contract claims are DISMISSED for failure to timely present a

19   viable damages theory. In light of the Court’s order, Defendant’s pending motions in limine

20   (Dkt. No. 106) are DENIED as moot.

21          DATED this 20th day of March 2019.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C17-1252-JCC
     PAGE - 4
